MEMORANDUM **
Paul D.S. Edwards appeals pro se the district court’s summary judgment and grant of attorney’s fees and costs in his Fair Debt Collection Practices Act (“FDCPA”) action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. Slenk v. Transworld Sys., Inc., 236 F.3d 1072, 1074 (9th Cir.2001). The district court properly concluded that the FDCPA did not govern the January 1999 communications at issue because they were not “initial communications” pursuant to 15 *824U.S.C. § 1692g(a), but rather were related to prior collection efforts.
Because Edwards did not amend his notice of appeal or file a second notice of appeal following the district court’s award of attorney’s fees, we lack jurisdiction to review the award. See Culinary & Serv. Employees Union, AFL-CIO Local 555 v. Hawaii Employee Benefit Admin., Inc., 688 F.2d 1228, 1232 (9th Cir.1982).
We reject Edwards’ remaining contentions for lack of merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.